ELLISON, J.
This proceeding arose on a motion to set aside an execution sale on a judgment for taxes, amounting to $22.43 and costs of $16.69. It has been certified to this court by the Supreme Court. The motion was overruled by the trial court.
There were some formal defects in the proceedings leading to the judgment and in the judgment itself. But none of these were of sufficient substance to affect the validity of the judgment, especially under our Statute of Jeofails. Execution was issued on the judgment and was, by the sheriff, levied upon twenty acres of land, which the evidence shows was worth two hundred dollars per acre, or the gross sum of four thousand dollars. The sheriff sold the land in gross for $12.50 and returned the execution, whereupon the motion was made to set. the sale aside, as stated.
While it is true that the defects in the judgment were not such as would lead the court to set it aside and were such as could readily have been amended; yet they are of importance in this case, since they may well have induced or, at least, contributed to the extraordinary result of four thousand dollars worth of property selling for twelve and one-half dollars. Is it not more than probable (especially in the absence of any explanation) that the imperfections, which plaintiff permitted to get into the judgment, were sufficient to frighten would-be purchasers? We, of course, do not say that persons were thus prevented in this special case. We are only dealing in a general statement, which has, and ought to have, controlling influence in the application of a prin*566ciple of law. Certainly, something influenced the extraordinary and unconscionable result which was reached.
It is a general rule that mere inadequacy of price will not justify setting aside a salé of land sold by the sheriff under a proper judgment. Yet, if the inadequacy is such as to shock the moral sense, the sale will not be allowed to stand. [Davis v. McCann, 143 Mo. 172.]
And this rule will apply to sales under judgments for taxes. [Yeaman v. Lepp, 167 Mo. 61; Corrigan v. Schmidt, 126 Mo. 304; Gordon v. O’Neil, 96 Mo. 350.] Formerly, tax sales were followed by privileges to redeem for a definite time fixed by law, and thus the delinquent had an opportunity to save his property. But, under the present law, a valid and regular sale under a valid and regular proceeding and judgment will divest him of title. Such being the case, the courts will apply the same rule to tax sales as applied to sales under ordinary judgments. And so, too, this conclusiveness of a regular and valid judgment for taxes justifies courts in giving heed to irregularities when they appear and in permitting such irregularities to influence the determination of an attack upon the sale. [Black on Tax Titles, 238.]
Moreover, it is apparent from the opinion of Marshall, J., in Yeaman v. Lepp, supra, that, under the circumstances in this case, the sheriff should not have sold the entire twenty acres of land. It was his duty to sell the twenty acres “or so much thereof ’ as would satisfy the judgment and costs. The case, just cited, arose under statute of 1889; but, as that and the present statute of 1899 are alike in the respect here considered, what is there said applies to the present statute. Besides, by reference to the judgment and execution, the sheriff was only authorized to sell so much of the land as would satisfy the judgment.
The result is that we will reverse the judgment and remand the cause with directions to the trial court to set aside the execution sale.
All concur.